26. Payment services in the internal market (vote)
- Report: Gauzès
- Before the vote:
rapporteur. - (FR) Mr President, ladies and gentlemen, the report submitted to you is the result of extensive, concerted efforts with the Council of Ministers and the Commission to arrive at a vote at first reading. I therefore call on you to vote in favour.
On the other hand, I call on you to reject the amendment to Article 71, which has nothing to do with the draft directive. We are in fact talking here about an issue relating to the retention of data in the SWIFT system, in particular, and, in this regard, I must inform our fellow Members that, during yesterday's debate, the Commission indicated that it would endeavour to ensure that data are kept secure. I have, incidentally, just received a letter from the German Presidency supporting this position. I would therefore ask you to reject the amendment to Article 71. On the other hand, I am in favour of the oral amendment that will be tabled by Mrs Berès during the vote on the legislative resolution.
To conclude, I should like to thank all those who helped draft this report - the committee, the shadow rapporteurs and the draftsmen of the opinion, and all the technical colleagues who assisted me.
- Before the vote on the legislative resolution:
(FR) Mr President, in line with the rapporteur, I should like to table an oral amendment to this report that will enable us to add a citation, the text of which I shall read out to you: 'having regard to the letter sent to the President of the European Parliament on 1 March 2007 by the chairman of the working group laid down in Article 29 of Directive 95/46/EC, with regard to the issues linked to data protection, particularly in the administration of the SWIFT system,'. I call on you to have our Parliament validate this oral amendment to the excellent draft report by our fellow Member, Mr Gauzès.
(The oral amendment was accepted)